Marston, J.
The complainant loaned $4000 to the administratrix of the estate of Philip Aspinall, deceased, and under color of authority from the probate court, obtained a mortgage upon real estate, which, on an attempt to foreclose, was by this court held invalid for certain reasons set forth *240in the opinion in Detroit F. & M. Ins. Co. v. Aspinall 45 Mich. 332.
In the settlement of the estate of Philip Aspinall, certain claims were allowed against it, and among them one of $3215.17 upon a bond executed by him to Caleb and Albert Ives, and secured by mortgage upon certain Lafferty farm lots.
The money borrowed from the complainant was for the purpose of paying the debts allowed against the estate, and was used so far as necessary in the payment of the Ives mortgage then held by Joseph and James Aspinall. The loan was made by complainant February 25, 1867, and the Ives mortgage discharged of record March 16, 1867. TheLafferty farm lots were sold by the estate and bid in at a nominal sum by James P. Aspinall for the accommodation, use and benefit of the estate, and a part of said lots are still standing in his name.
The complainant now asks to be subrogated to the rights-which the holders of the Ives mortgage would have if not discharged, in the Lafferty farm lots still the property of the-estate.
The entire good faith of all the parties, in the proceedings-in probate court for authority to mortgage the estate of' Philip Aspinall, in supposing that such authority had been dilly given, in making the loan and executing the mortgage in conformity therewith and in the proper application of the proceeds of such loan in payment of the debts allowed against the estate, including the Ives debt, cannot be doubted. The estate therefore has received the full benefit of the loan made, and in so far as it was applied in payment of- a mortgage upon lands belonging to the estate and still held by it, well-settled equitable principles will justify the court in protecting the complainant, to the extent that an assignment of' the Ives mortgage if still in full force would do.
The complainant does not stand in the light of a stranger or volunteer paying the' debt of another without authority, nor as one merely loaning money to pay off a debt. The-complainant’s equities do not stand upon any such ground,. *241but because of the mistake of all parties, who, acting in good faith, and under color of authority, paid an existing obligation against the estate under an agreement that they should have security upon the estate, it is therefore equitable that the property thus saved to the estate should now, in part at least, respond to the claim of the complainant. The authorities cited in the brief of counsel for complainant fully sustain this .view.
The decree of the court below will be reversed with costs,, and one entered in accordance with this opinion.
The other Justices concurred.